Citation Nr: 1804574	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  16-58 409A	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a corn of the second right toe.  

2.  Entitlement to an initial compensable disability rating for tinea pedis.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for bilateral hallux valgus (claimed as bunions).

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a respiratory disability, to include asbestosis.




REPRESENTATION

Veteran represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal was requested concerning the rating of his corn disability of the second right toe; thus, the criteria for withdrawal of the appeal by the Veteran on the increased rating of his corn disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  Bilateral pes planus preexisted service and was not aggravated by service; thus, the criteria to establish service connection for this disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Although the Veteran has been diagnosed with hallux valgus and sought treatment for feet problems during active duty, he did not develop this disability until many years following active duty service; in the absence of remarkable competent evidence to the contrary, the criteria to establish service connection for hallux valgus have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The Veteran has been diagnosed with arthritis of his lumbar spine, testified that he injured his back during active duty, and has competently and credibly shown continuity of symptomatology; thus, the criteria to establish service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017). 

5.  Appropriately accounting for flare-ups, the Veteran's tinea pedis has been manifested by involvement of 5 to 20 percent of his entire body throughout the period on appeal; more than 20 percent of his entire body or more than 20 percent of exposed areas affected has not been shown, and he has not required systemic therapy for a duration of six weeks or more, during the past 12-month period.  Consequently, the criteria for a compensable disability rating of 10 percent, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See id.

The Veteran indicated during his October 2017 hearing, prior to the promulgation of a Board decision that he wished to withdraw his appeal for an increased rating for his corn disability.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing; thus, the Board finds that the criteria for withdrawal of this issue have been met.  See id. 

Increased rating for tinea pedis

The Veteran seeks a compensable rating for his bilateral tinea pedis.  Under Diagnostic Code 7806, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118 (2017), Diagnostic Code 7806.

In September 2016, the Veteran's VA examination report indicated that his skin disability covered at least 5 percent, but less than 20 percent of the entire body.  See VA Examination, 5 (Sept. 30, 2016).  Thus, the Board finds that a compensable rating of 10 percent is warranted.  See 38 C.F.R. § 4.118 (2017), Diagnostic Code 7806.  

In order to receive a higher rating under this code, the Veteran's disability would need to cover more than 20 percent of his entire body or more than 20 percent of exposed areas affected.  See id.  He could also establish entitlement to a higher rating if he required systemic therapy for a duration of six weeks or more, during the past 12-month period.  See id.  Whereas the evidence of record does not support such findings, the Veteran does not meet the criteria for any rating higher than 10 percent for his tinea pedis.  See 38 C.F.R. §§ 3.102, 4.118 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for bilateral pes planus

The Veteran seeks service connection for bilateral pes planus.  As a preliminary matter, the Board observes that the pes planus was noted upon entry to service; consequently, the claim is one of entitlement to compensation based on aggravation of a preexisting disability.  See 38 U.S.C. § 1153 (2012).  Where a preexisting disease or injury is noted on the entrance examination, it will be considered to have been aggravated by active duty "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

Although the Board acknowledges that the Veteran sought treatment for his feet during active duty, aggravation requires a permanent worsening of the underlying condition, rather than a temporary exacerbation of symptoms.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  The competent medical evidence of record, which cited to the Veteran's entrance and separation examinations, clearly indicates that the Veteran's overall pes planus disability actually improved.  See VA Examination, 10 (July 7, 2014); see also Service Treatment Records, 1-3 (Dec. 24, 2014) (noting that the Veteran entered service with pes planus at 2 degrees and exited service with pes planus at 1 degree); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

As the Veteran's bilateral pes planus was noted at service entrance, and the weight of the evidence overwhelmingly indicates that it did not increase in severity during service, the Board finds that there was no aggravation of preexisting bilateral pes planus by service; consequently, service connection for bilateral pes planus must be denied.  See 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for hallux valgus

The Veteran seeks service connection for hallux valgus.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been competently and credibly diagnosed with hallux valgus during the pendency of his claim, which satisfies the first service connection element.  Shedden, 381 F.3d at 1167.  Although the Veteran sought treatment for foot trouble, the competent medical evidence of record indicates that this was likely for his service-connected fungal infection (skin disease), rather than for hallux valgus.  See, e.g., VA Examination, 18 (July 7, 2014) (noting that the Veteran did not have hallux valgus in service). 

Even if the Board were to afford the Veteran the benefit of the doubt on the second element, he has not established causation.  Although the Veteran submitted private treatment records, they only showed that his provider "[d]iscussed the etiology of the deformity in detail with the patient as well as possible causative factors."  These documents did not further discuss what the specific factors were or potential nexus theories, which severely limits their probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In contrast to the private treatment records, the VA examination report from July 2014 contained a logical analysis that the Board could appropriately consider, affirmatively noting that the Veteran's disability did not develop until many years following his active duty service.  See VA Examination, 18 (July 7, 2014).  In the absence of remarkable competent evidence establishing a positive nexus, the criteria to establish service connection have not been met; consequently, the claim must be denied.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a lumbar spine disability

The Veteran also seeks service connection for a lumbar spine disability.  He has satisfied the first two service connection elements because he has been diagnosed with arthritis of the lumbar spine, and he has competently and credibly testified that he injured his back during active duty.  Shedden, 381 F.3d at 1167.

Regarding the final element of causation, the Board observes that his diagnosis of arthritis allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, his competent and credible testimony, augmented by his treatment records, adequately establishes causation in this case; thus, the criteria to establish service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The issue of entitlement to an increased rating for a right toe disability is dismissed.

A compensable rating of 10 percent, but no higher, for tinea pedis is granted.

Service connection for bilateral pes planus is denied.

Service connection for bilateral hallux valgus is denied.

Service connection for a lumbar spine disability is granted. 


REMAND

The Veteran seeks service connection for a respiratory disability, claimed as due to asbestos exposure.  In light of the fact that he has sought treatment for such a disability, and was potentially exposed to asbestos or other hazardous chemicals during his active duty service, the Board finds that he should be provided with a VA examination to fairly adjudicate his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any respiratory disability present.  For each identified disability, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by, or otherwise related to, the Veteran's active duty service.  The examiner is advised that the Veteran has credibly reported exposure to asbestos and other hazards during his active duty service. 

3.  Then, re-adjudicate the claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


